Citation Nr: 1230695	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  12-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, North Dakota


THE ISSUE

Entitlement to restoration of service connection for posttraumatic stress disorder (PTSD), including whether the severance of service connection, effective July1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984 and from February 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision rendered by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claim is currently under the jurisdiction of the Fargo, North Dakota RO.  

In June 2012, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a rating decision dated January 2006, the RO determined that the Veteran carried a diagnosis of PTSD that was in keeping with VA criteria, and that it was due to a verified in-service personnel assault.  

2.  Service connection for PTSD was severed in an April 2011 rating decision.

3.  The evidence of record does not establish that the award of service connection for PTSD was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for PTSD are met; the severance of the award of service connection PTSD was improper.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105(d), 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.   

II.  Background and Analysis

The Veteran asserts that the RO's severance of service connection for PTSD was improper.  In sum, he contends that he has PTSD that is due to an in-service personal assault.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v.  Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated, "If the Court were to conclude that . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id. at 488.  The Stallworth Court added, "Consequently, the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous."  Id.  

In the context of a claim alleging that a VA decision contained clear and unmistakable error, the Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth; Allen.  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).  In this matter the Veteran was issued a proposed severance rating in March 2010 with notice provided the same month.  Service connection was then severed in an April 2011 decision more than 60 days later.  Thus the evidence reflects that the procedure regarding severance was properly followed, and the Veteran is not alleging otherwise.  The question now turns to whether the severance itself was proper.  

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2011).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).  


The regulations related to claims for PTSD were recently amended and provide for additional consideration if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  The Board acknowledges the new regulations.  However, they are inapplicable to the Veteran's claim.  Simply put, the Veteran claim is not based on fear of military or terrorist activity but upon a personal assault that occurred in May 1980.  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Accordingly, credible supporting evidence that the claimed in-service stressor occurred is required.  38 C.F.R. § 3.304(f).  

The history of this case reflects that in September 2004 the Veteran claimed entitlement to service connection for PTSD.  He claimed that the psychiatric condition was based on a physical assault in the summer of 1980.  His service treatment records verified that in May 1980 he was assaulted off post and sustained multiple contusions around the mouth.  VA outpatient treatment records dated in November 2004 revealed a diagnosis of PTSD.  A June 2005 VA treatment record from psychiatrist L. G. revealed that the Veteran had a diagnosis of PTSD that began "during his military service, as a result of a severe physical assault and resulting TBI."  He also suffered from other psychiatric disorders including ADHD and alcohol related mood changes.  

In a January 2006 decision, the Oakland, California RO granted entitlement to service connection for PTSD and assigned an initial 50 percent disability rating, effective September 2004.  Emphasis was placed on the finding that the Veteran's treating psychiatrist diagnosed him as having PTSD, that the PTSD diagnosis met the DSM-IV criteria, and that he getting active treatment for PTSD.

The Veteran underwent a VA examination in April 2006.  Following psychiatric testing, the examiner concluded that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, he was diagnosed with major depressive disorder, methamphetamine dependence, alcohol dependence, and borderline intellectual functioning.  In an addendum dated in August 2006, the VA examiner reviewed the Veteran's claims file but continued to find that the Veteran did not meet the criteria for a diagnosis of PTSD.  

Thereafter, in September 2006, two VA psychiatrists reviewed the Veteran's claims folder and concurred that the Veteran did not meet the criteria for a diagnosis of PTSD.  One psychiatrist believed that Dr. L. G.'s evaluation of the Veteran was conclusory and that the Veteran did not demonstrate definitive symptoms such as persistent avoidance or anxiety.  The other psychiatrist believed that Dr. L. G.'s diagnosis of PTSD was "more likely than not" inaccurate.  

In October 2006, the RO proposed to sever service connection for PTSD.  Thereafter, however, the RO received additional VA and Vet Center treatment records.  For instance, a February 2007 Eureka Vet Center records stated that the Veteran had symptoms of re-experiencing, avoidance, numbing of general responsiveness, and hyperarousel.  The assessment was PTSD related to an assault while on active duty.  

A VA treatment record in May 2007 indicated that the Veteran had severe PTSD.  

In a June 2007 decision, rather than severing service connection, the Fargo, North Dakota RO assigned a 100 percent disability rating for service-connected PTSD, effective since February 2007.  

VA outpatient treatment records in 2008 and 2009 show further treatment for PTSD.  

A January 2009 psychodiagnostic assessment, conducted on behalf of the Social Security Administration (SSA), also raised the question as to whether the diagnosis of PTSD was valid.  However, the examiner only expressed reluctance to diagnosis PTSD.  He did not definitively rule out the diagnosis.


The Veteran underwent a VA examination in August 2009 conducted by a licensed clinical social worker (LCSW).  Following testing, the LCSW concluded that the Veteran did not meet the criteria for a diagnosis of PTSD.  Rather, he was diagnosed with polysubstance abuse.  The examiner did not state why the diagnostic criteria for PTSD were not met; however, the report indicates that the Veteran did not have persistent re-experiencing of the traumatic event in service.  

Given these findings, in January 2010, the Veteran's claims file was forwarded to two VA psychiatrists for an opinion as to whether the Veteran met the diagnostic criteria for PTSD.  They concluded that he did not and believed that prior diagnoses of PTSD were made without the benefit of review of the service treatment records or without fully considering the complete diagnostic criteria for PTSD.  

In March 2010, the Portland, Oregon RO proposed to sever service connection for PTSD, and in an April 2011 decision, the RO severed service connection for PTSD, effective July 1, 2011.  

VA outpatient treatment records for 2011 show continuing treatment for PTSD.  For instance, in a December 2011 record, the Veteran stated that he had serious changes in his functioning as a result of the assault in service, including difficulty with relationships, problems with temper, isolation, avoidance of movies that triggered memories, stress, and depression.  

Based on a review of the above evidence, the Board finds that the RO improperly severed service connection for PTSD.  While the evidence reveals a clear dispute as to whether the Veteran has PTSD, it is not undebatable that the Veteran does not have PTSD.  First, while there is no "treating physician" rule in the VA adjudication system, the Board nevertheless finds it significant that the medical providers who treat the Veteran diagnose him with PTSD.  It is true that records from 2005 suggest that the Veteran solicited his care providers for a PTSD diagnosis, in the interest of obtaining benefits.  However, the fact remains that his treating psychiatrist and subsequent care providers have diagnosed PTSD and treat the Veteran for the same.  Crucially, the diagnoses were rendered based on personal interaction with the Veteran.  On the contrary, the findings that the Veteran does not have PTSD appear to be based on a more formalistic and rigid approach to diagnosis.  In addition, the VA examiners who opine that the Veteran does not have PTSD did not certify that the diagnosis of PTSD on which service connection was predicated was clearly erroneous.  See 38 C.F.R. § 3.105(d).  Rather, it is telling that the September 2006 VA psychiatrist described the erroneous diagnosis as "more likely than not."  The SSA similarly expressed only reluctance in choosing not to diagnose PTSD.  As such, it appears that there is merely a difference of opinion as to the diagnosis and it can not be said that the diagnosis of PTSD or the resulting grant of service connection for PTSD were clearly erroneous.  

The Board is not permitted to exercise independent medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there is sufficient medical evidence of record to adjudicate the claim.  The evidence, however, is equally balanced both for and against the claim.  If the claimant were seeking to establish service connection, this evenly balanced evidence would support the application of the benefit of the doubt rule leading to an allowance of the claim.  See 38 U.S.C.A. § 5107(b).  In the context of the severance action before the Board, the evenly balanced evidence does not meet VA's burden to show that the grant of service connection was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of service connection for PTSD was improper.  Accordingly, restoration of service connection, effective July 1, 2011, is warranted.  


ORDER

Severance of service connection for PTSD is improper.  Restoration of service connection for PTSD, effective July 1, 2011, is granted.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


